DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bruns (US 4,816,955).
Bruns discloses:
Re claim 1. A multi-stage stop device (36, Fig. 1; C2/L28 “a limit switch 36”) for a robotic arm, the device comprising:
a frame member (34, Fig. 1, C2/L26-36 “a laterally removable housing 34”) configured to mount to one of a first link (10, Fig. 1) and a base (12, Fig. 1) of a robotic arm, wherein the first link and the base are connected by a rotational joint (16, Fig. 1) such that the first link rotates relative to the base (C2/L22-24 - “The electromotor 30 drives the robot arm 12 in a rotating manner with respect to the tripod 10”), the frame member comprising a first sidewall (unlabeled lower wall 34 in Fig. 1) defining a first opening (unlabeled central opening on lower wall of 34through which 40 is received in Fig. 1) therethrough;
a compressible member (42 in Fig 1; C2/L26-32 - “spring 42”) positioned within the frame member (42 is within 34 in Fig. 1); and
 a first pin (40 in Fig. 1; C2/L26-32 - “switch bolt 40”) comprising a first shaft (unlabeled narrow portion of 40 located at lower portion of 34 in Fig. 1) extending from a first head (38 in Fig. 1) to a first distal end (lower tip of 40 in Fig 1), wherein the first shaft is slidably received within the first opening of the first sidewall (unlabeled narrow portion of 40 is slidably received within the central opening on lower wall of 34 in Fig. 1) and the first head is positioned between the first sidewall and the compressible member (38 is in between 42 and lower wall of 34 in Fig. 1).
Re claim 2. The device of Claim 1, wherein a first force acting on the first distal end of the first pin causes the first pin to move towards the compressible member, compressing the compressible member to absorb the first force (C2/L35 - “switch bolt 40 is used for actuating the limit switch 36 which is displaceably fed in the housing 34 parallel to the joint axis 14. A spring 42 acts on the switch bolt 40 which pushes the switch bolt 40 downwardly against actuating elements on robot arm 12”).
Re claim 3. The device of Claim 2, wherein contact between the frame member (34) and a protruding member (50, C2/L50-64) on the one of the first link and the base stops rotation of the first link relative to the base (C3/L59-67. The Examiner notes in the same manner in the instant application the protruding member 172 is part of the base 12 (See para. [0063] of the instant application. In other words, claimed members may be parts of other claimed components.), the pin 40 is a part of frame member 34).

Re claim 10. A robotic system, comprising:
a first link of a robotic arm connected to a base by a rotational joint such that the first link rotates relative to the base (See rejection of claim 1 hereinabove); and
 a multi-stage stop device (See rejection of claim 1 hereinabove), comprising:
a frame member mounted to one of the first link and the base, the frame member comprising a first sidewall defining a first opening therethrough, a compressible member positioned within the frame member, and a first pin comprising a first shaft extending from a first head to a first distal end, wherein the first shaft is slidably received within the first opening of the first sidewall and the first head is positioned between the first sidewall and the compressible member (See rejection of claim 1 hereinabove); and
 a first protruding member (including 50, 54, and 28) mounted to the other of the first link and the base, the first protruding member positioned so as to contact the first distal end of the first pin at a first rotational position of the first link relative to the base to limit rotation of the first link in a first rotational direction (See rejections of claim 1, 2 and 3 hereinabove).
Re claim 11. The system of Claim 10, wherein the first protruding member comprises a bolt (28; C2/L66).
Re claim 19. The system of Claim 10, wherein the frame member is mounted to an internal portion of a housing of the one of the first link (10) and the base (12) (mounted at least indirectly to an internal portion of the housing).
Re claim 20. The system of Claim 10, wherein the frame member (34) is mounted to the first link (10) (C2/L27-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 4,816,955) in view of Shea (US 6,388,553).
Re claims 6 and 21.
Bruns discloses all claim dependency limitations, see above, but does not disclose the compressible member comprises a block of rubber having a shore hardness of at least 40A.
Shea teaches the compressible member comprises a block of rubber having a shore hardness of at least 40A (C6/L25-28), for the purpose of ensuring a sufficiently nearly instantaneous reaction time of the sensor (limit switch 36 in Bruns) (C1/L24-27 in Shea).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Bruns such that the compressible member comprises a block of rubber having a shore hardness of at least 40A.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns (US 4,816,955) in view of Merwe (US 2018/0104074).
Re claim 8.
Bruns discloses all claim dependency limitations, see above, further discloses mounting the frame member to the one of the first link and the base (See rejection of claim 1 hereinabove), but does not disclose a mechanical fastener extending through the frame member.
Merwe teaches a mechanical fastener extending through the frame member (para.[0129] teaches mounting using a bolt, which is a type of mechanical fastener), for the purpose of facilitating connection (para. [0129]) of the mounting.
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Bruns discloses all claim dependency limitations, see above, such that mounting using a bolt, which is a type of mechanical fastener), as taught by Merwe teaches a mechanical fastener extending through the frame member of the mounting.
Re claim 18.
Bruns discloses all claim dependency limitations, see above, further discloses mounting the frame member to the one of the first link and the base (See rejection of claim 1 hereinabove), but does not disclose a mechanical fastener extending through a mounting opening of the frame member and into the one of the first link and the base.
Merwe teaches a mechanical fastener extending through a mounting opening of the frame member and into the one of the first link and the base (para.[0129] teaches mounting using a bolt, which is a type of mechanical fastener), for the purpose of facilitating connection (para. [0129]) of the mounting.
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Bruns discloses all claim dependency limitations, see above, such that mounting using a bolt, which is a type of mechanical fastener), as taught by Merwe teaches a mechanical fastener extending through a mounting opening of the frame member and into the one of the first link and the base of the mounting.

Allowable Subject Matter
Claims 4-5, 7, 9, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imai (JPH02160497A) discloses, inter alia, a stop device which has a frame member (20) having a first sidewall, a compressible member (one of the elements 27 in Fig. 1), and a first pin (26a) having a first shaft (26a) and a first head (portion of 26c adjacent to 26a). Imai does not disclose, inter alia, the device claimed in claims 4 and 12 (as well as claims dependent upon claims 4 and 12), since the second head (portion of 26c on opposite side from first head) is not positioned between the second sidewall and the compressible member (one of the elements 27 in Fig. 1) but is rather positioned between the second sidewall and a second compressible member (the other of elements 27 in Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658